Citation Nr: 0512130	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for tinnitus.  The veteran filed a timely 
appeal to this adverse determination.

In November 2004, the veteran testified at a hearing at the 
RO held via videoconference before the undersigned, who is 
the Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

At the time of this hearing, the undersigned granted the 
veteran's request that the hearing be held open for an 
additional period of 30 days to allow him to submit copies of 
photographs in support of his claim.  This 30-day period has 
since elapsed, and no additional evidence has been received 
from the veteran.  Thus, the Board finds that appellate 
review of the veteran's claims may now proceed.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran has provided credible testimony indicating 
that his tinnitus began in service, at the same time as his 
service-connected bilateral hearing loss.




CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); C.F.R. §§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in August 2003.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in January 2004, in the statement of the case 
(SOC) issued in April 2004, at the time of the veteran's 
hearing before the undersigned in November 2004, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in August 2003, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes some of the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, including a medical opinion regarding the etiology 
of the veteran's tinnitus, and several personal statements 
made by the veteran in support of his claim.  The veteran 
testified via videoconference before the undersigned in 
November 2004, and a transcript of his testimony has been 
added to the claims file.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reviewing the record, the Board observes that the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  When service medical records 
are presumed destroyed, VA is obligated to search for 
alternate forms of medical records.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  Therefore, the RO requested that the 
veteran complete a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  The veteran completed 
and returned this form in August 2003, indicating that he 
received treatment for bilateral hearing loss and tinnitus 
from July 1950 to August 1950 at the base hospital at Kempo 
Air Force Base in South Korea.  A September 2003 VA Report of 
Contact indicates that prior to forwarding this information 
to the NPRC for assistance in locating and reconstructing the 
veteran's service medical records, the RO contacted the 
veteran "to double check with him about whether he had 
actually rec'd treatment for his claimed hearing loss and 
tinnitus while on active duty."  In response, "the veteran 
stated that he hadn't rec'd treatment for the hearing loss 
and tinnitus while on active duty as far as he can 
remember," and noted that he did not even think there was a 
hospital where he was stationed in Korea.  He also indicated 
that he did not have any additional service medical records 
to submit.  The VA representative informed the veteran that 
VA would not request any additional records from the NPRC in 
St. Louis since he was not treated in service for the claimed 
conditions, and the veteran stated that he agreed that such a 
request was unnecessary.  

The Board notes that the only service medical record 
available is the veteran's December 1948 report of 
examination at service entrance, which does not indicate any 
complaints or treatment for, or diagnosis of, tinnitus.

In May 2003, the veteran underwent a VA audiological 
evaluation.  The veteran did not complain of tinnitus, and 
this disorder was not diagnosed.  However, the examiner 
recommended that the veteran file for service connection for 
hearing loss and provided him with information for doing so, 
and this examination apparently served as the impetus for the 
veteran's August 2003 service connection claim.

In response to this claim, the veteran was scheduled for a VA 
audiological examination in September 2003.  Prior to this 
examination, VA provided the veteran with a written history 
form for completion and submission to the examiner prior to 
conducting the examination.  He completed and signed this 
form in September 2003.  At that time, the veteran was asked 
to "State the date (month/year) that you first started 
having tinnitus."  The veteran responded approximately June 
1984.  He was then informed that if he could not remember the 
month/year, then he was to circle the time frame below which 
was closest to the date of onset of his tinnitus.  He circled 
"20 years," which is consistent with the June 1984 date of 
onset he had indicated to the previous question.

At the time of the actual VA audiological evaluation, also 
dated in September 2003, the veteran reported that his 
hearing loss started in service after exposure to machine gun 
noise.  However, he stated that his tinnitus had only been 
"present for 20 years."  He noted a post-service history of 
overhauling aircraft engines and working as a welder and 
truck driver.  Following his examination, the examiner opined 
that "Since the veteran's tinnitus did not begin until many 
years after his military service, it is not likely that it 
was precipitated by military noise exposure."  In an 
addendum dated the next day, the examiner also stated that 
"It is not likely that the veteran's reported tinnitus is 
secondary to any possible SC hearing loss." 

In November 2004, the veteran testified at a hearing at the 
RO held via videoconference before the undersigned.  At that 
time, he stated to his representative that he indicated that 
he wrote that his tinnitus began in 1984 on the September 
2003 tinnitus questionnaire because the question had asked 
"when did I notice it the most," and he noticed it in 1984 
while working in a quiet office, whereas before he had worked 
outside where there were other sounds to mask it.  He 
repeated this contention to the undersigned, again stating 
that in 1984 he started working at a quiet office and that is 
where he "noticed it the most."  However, he stated that he 
had had tinnitus at all times since service.  He also stated 
that he had never received any medical treatment at any time, 
either in service or after, for tinnitus.

Following a review of the evidence, the Board observes that 
while the VA examiner who conducted the September 2003 
examination opined that the veteran's hearing loss was 
incurred in service, based largely upon the veteran's own 
report of experiencing hearing loss in service, the examiner 
opined that the veteran's tinnitus was not incurred in 
service, again based upon the veteran's own report that his 
tinnitus "did not begin until many years after his military 
service."  However, the veteran later provided testimony, 
which the Board finds credible, that he did not fully 
understand the tinnitus questionnaire he completed just prior 
to the examination, believing that he was to indicate when 
his tinnitus first became a problem or worsened to the point 
where it was an issue, not when he first noticed it existed.  
The veteran then clarified that he first experienced tinnitus 
at the same time as his hearing loss, i.e. in service, and as 
a result of the same inservice incident which caused his 
hearing loss, i.e. a truck gas tank explosion which knocked 
him over and causes his ears to bleed.  Thus, the Board finds 
that the evidence raises at least a reasonable doubt that the 
veteran's current tinnitus is etiologically related to his 
military service.  Resolving all such reasonable doubt in the 
veteran's favor, as the Board must, (see 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (1997)), the Board 
determines that service connection is warranted for tinnitus.







ORDER

Service connection for tinnitus is granted.


	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


